DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed November 2, 2021 and January 3, 2022, have been submitted for consideration by the Office.  They have been placed in the application file and the information referred to therein has been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Francis et al (Pub Num 2011/0030990, herein referred to as Francis).  Francis discloses a multilayer protective jacket (Fig 1) for a cable (Paragraph 2).  Specifically, with respect to claim 1, Francis discloses a multilayer protective jacket (13, 11) for a cable (10), wherein the protective jacket (13, 11) comprises an outer layer (11) free of pest repellant and having an external and internal facial surfaces (Paragraph 50, >) 63 (Paragraph 44, i.e. applicant has stated that high density polyethylene has such characteristics) comprising a pest repellant (Paragraph 45) and having an external and internal facial surface of the inner layer (11, Fig 1).  With respect to claim 2, Francis discloses that the outer layer has a Shore D hardness of > 67.5 (Paragraph 50, i.e. applicant has stated that nylon has such characteristics).  With respect to claim 3, Francis discloses that the repellant is a gustory repellant (i.e. carbamates, Paragraph 45).  With respect to claim 5, Francis discloses that the repellant may comprise a non gustatory repellant (Paragraph 45, i.e. synthetic pyrethroids).  With respect to claim 6, Francis discloses that the repellant may comprise both gustory repellant (i.e. carbamates, Paragraph 45) and non-gustatory repellant (Paragraph 45, i.e. synthetic pyrethroids). With respect to claim 9, Francis discloses that the internal facial surface (inner surface) of the outer layer (11) is in contact with the facial surface (outer surface) of the inner layer (13, Fig 1).  With respect to claims 10-12, Francis discloses that the inner layer (13) has a elongation at break of greater than (>) 100% measured by ASTM D1708, melt index of >0.1 g/10min as measured by ASTM D1238 (2.16/190oC), and a Young Modulus of >1000 MPa as measured by ASTM D1708 (Paragraph 44, i.e. applicant has stated that high density polyethylene has such characteristics).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Francis et al (Pub Num 2011/0030990, herein referred to as Francis).  Francis discloses a multilayer protective jacket (Fig 1) for a cable (Paragraph 2), as disclosed above with respect to claim 1.
	While Francis teaches that the cable (10) may comprise additional layers (Paragraph 55), wherein materials utilized as the inner layer (13) may be made of synthetic rubber, polymethacrylate, or polyurethane (Paragraph 44), Francis doesn’t 
polyacetate, a polyurethane, and a polyester (claim 8).
	With respect to claims 7-8, it would have been obvious to one having ordinary skill in the art, at the time the invention was made to comprise a tie layer being in the form of the inner layer being made of synthetic rubber, polymethacrylate, or polyurethane (Paragraph 44), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  (St. Regis Paper Co v. Bemis Co., 193 USPQ 8) and Francis teaches that the cable (10) may comprise additional layers (Paragraph 55), wherein materials utilized as the inner layer (13) may be made of synthetic rubber, polymethacrylate, or polyurethane (Paragraph 44).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Francis et al (Pub Num 2011/0030990, herein referred to as Francis) in view of Applicant Own Admission of Prior Art (herein referred to as AOAPA).  Francis discloses a multilayer protective jacket (Fig 1) for a cable (Paragraph 2), as disclosed above with respect to claim 1.
	While Francis discloses that the repellent may be a gustory repellant (i.e. carbamates, Paragraph 45), Francis doesn’t necessarily disclose the gustory repellant being the repellant is at least one of a capsaicinoid or denatonium salt (claim 4).
	AOAPA teaches that utilizing repellants such as casaicin (hot, spicy) and/or a denatonium salt (bitter) are known and commonly utilized in protective jackets of cable for the purpose of repelling pest (i.e. rodents) by discouraging repeated attacks (i.e. 
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the protective jacket of Francis to comprise the inner jacket layer to comprise the gustory repellant being the repellant is at least one of a capsaicinoid or denatonium salt configuration as taught by AOAPA because AOAPA teaches that such a configuration are known and commonly utilized in protective jackets of cable for the purpose of repelling pest (i.e. rodents) by discouraging repeated attacks (i.e. gnawing) of the cable (See Background of Invention Section of Applicant’s Specification).

Response to Arguments
Applicant's arguments filed December 2, 2021, have been fully considered but they are not persuasive. Specifically, the applicant argues the following
A)	Francis does not disclose that the HDPE has the claimed property of 			“the inner layer having Shore D Hardness of equal to or greater than 63” 			as recited in 	independent claim 1 and therefore cannot anticipate the 			claimed limitations of claim 1.
B)	Francis give no indication of hardness, no processing parameters, and no 			description of the HDPE other than the words themselves, and while 			HDPE may exhibit the hardness of claim 1, it is equally likely that it does 			not and therefore Francis doesn’t disclose each and every feature of claim 

With respect to arguments A-C, the examiner respectfully traverses. Firstly, it must be stated that the courts have been consistent that the characteristics of claimed structure device exists doesn’t differentiate the claimed structure for the prior art structure, if the prior art structure teaches all of the structural limitations of the claim.  Specifically, the MPEP teaches:

2112.01 [R-3]    Composition, Product, and  Apparatus Claims

I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE
RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO
THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE
PRESUMED TO BE INHERENT

Where the claimed and prior art products are identical or substantially identical in
structure or composition, or are produced by identical or substantially  identical
processes, a prima facie case of either anticipation or obviousness has been established.
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO
shows a sound basis for believing that the products of the applicant and the prior art are
the same, the applicant has the burden of showing that they are not.” In re Spada, 911
F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the  prima facie
case can be rebutted by evidence showing that the prior art products do not necessarily
possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195
USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ
773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo
and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy
containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The
Federal Circuit held that the claim was anticipated because the percentages of Mo and
Ni were squarely within the claimed ranges. The court went on to say that it was
immaterial what properties the alloys had or who discovered the properties because the
composition is the same and thus must necessarily exhibit the properties.).
See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was
directed to a parachute canopy having concentric circumferential panels radially
separated from each other by radially extending tie lines. The panels were separated
“such that the critical velocity of each successively larger panel will be less than the critical
velocity of the previous panel, whereby said parachute will sequentially open and thus
gradually decelerate.” The court found that the claim was anticipated by Menget. Menget
taught a parachute having three circumferential panels separated by tie lines. The court
upheld the rejection finding that applicant had failed to show that Menget did not possess
the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield
Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning
fingernails was held invalid because a pencil of the same structure for writing was found in
the prior art.).

structural limitations of the claimed invention are disclosed in the Francis prior art reference and therefore must be capable of exhibiting the same functions and characteristics as the claimed invention.  If some different structure is responsible for performing the function or exhibiting such characteristics of the claimed invention, then the applicant has to claim the different structure to differentiate the claimed invention from the prior art.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Secondly, the applicant has stated that inner layer (13) having a Shore D hardness of equal to or greater than (>) 63 (Paragraph 44, i.e. applicant has stated that high density polyethylene has such characteristics) comprising a pest repellant (Paragraph 45) and having an external and internal facial surface of the inner layer (11, Fig 1).  With respect to claim 2, Francis discloses that the outer layer has a Shore D hardness of > 67.5 (Paragraph 50, i.e. applicant has stated that nylon has such characteristics).  While the applicant argues that no processing parameters or characteristics of material makeup are not disclosed by Francis, it is respectfully submitted that the again, that structural claims are based on claimed structure, and therefore it there is a specific material having a specific filler incorporating by a certain percentage, then that specific structure should be claimed.  However, a specific material has not even been claimed with respect to such characteristics.



    PNG
    media_image1.png
    493
    848
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    418
    843
    media_image2.png
    Greyscale


In light of all the above teachings, it is respectfully submitted that the 35 USC 102(a)(1) rejection of claims 1-3, 5, 6, and 9-13 in view of Francis, is proper and just.
	
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
February 10, 2022